MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00777-CV

       HISPANIC HOUSING AND EDUCATION INFORMATION, Appellant

                                          V.

               CHICAGO TITLE INSURANCE COMPANY, Appellee

Appeal from the 152nd District Court of Harris County, Texas (Tr. Ct. No. 2012-59660)

TO THE 152ND DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 2nd day of June, 2015, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

      After due consideration, the Court grants the motion to dismiss this appeal
      filed by the appellant, Hispanic Housing and Education Information. It is
      therefore CONSIDERED, ADJUDGED, and ORDERED that the appeal
      be dismissed.

      It is further ORDERED that appellant pay all costs incurred by reason of
      this appeal.

      It is further ORDERED that this decision be certified below for
      observance.

      Judgment rendered June 2, 2015.
       Judgment rendered by panel consisting of Justices Jennings, Bland, and
       Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




August 7, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT